 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PHILIP LEO SANDS,                                  No. 2:19-cv-2125 CKD P
12                       Petitioner,
13            v.                                         ORDER
14    RALPH DIAZ, et al.,
15                       Respondents.
16

17           Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The application attacks a conviction issued by the Superior

19   Court of San Francisco County. While both this court and the United States District Court in the

20   district where petitioner was convicted have jurisdiction, see Braden v. 30th Judicial Circuit

21   Court, 410 U.S. 484 (1973), any and all witnesses and evidence necessary for the resolution of

22   petitioner’s application are more readily available in San Francisco County. Id. at 499 n.15; 28

23   U.S.C. § 2241(d).

24   /////

25   /////

26   /////

27   /////

28   /////
                                                        1
 1          Accordingly, in the furtherance of justice, IT IS HEREBY ORDERED that this matter is

 2   transferred to the United States District Court for the Northern District of California.

 3   Dated: October 24, 2019
                                                       _____________________________________
 4
                                                       CAROLYN K. DELANEY
 5                                                     UNITED STATES MAGISTRATE JUDGE

 6

 7

 8   1
     sand2125.109
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
